                 Case 1:18-cv-00425-LY Document 99 Filed 08/03/20 Page 1 of 3




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                                 AUSTIN DIVISION

 CliniComp International, Inc.

                                       Plaintiff,
                                                                                       CIVIL ACTION NO. 1:18-CV-00425-LY
 v.

 Athenahealth, Inc.

                                       Defendant.




                                                     CERTIFICATE OF SERVICE

            The undersigned hereby certifies that the following document was filed electronically in

compliance with Local Rule CV-5(a) on July 31, 2020, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service; Local Rule CV-5(b)(1): Motion

to Compel Depositions and For Leave to Supplement Expert Reports by CliniComp

International, Inc. (including attachments) (assigned docket number 96).

            The undersigned also hereby certifies that the following document was filed

electronically in compliance with Local Rule CV-5.2(a) on July 31, 2020 and was served via

electronic mail, sent on July 31, 2020, on all counsel who are deemed to have consented to

electronic service; Local Rule CV-5.2(e): CliniComp International’s Unopposed Motion To File

Documents Under Seal (including attachments) (assigned docket number 97).


Dated: August 3, 2020                                                                              /s/ Amar L. Thakur
                                                                                                   Amar L. Thakur




_____________________________________________________________________________________________________________________________________________
326651269.1
                 Case 1:18-cv-00425-LY Document 99 Filed 08/03/20 Page 2 of 3




                                                                 MANATT, PHELPS & PHILLIPS, LLP

DATED: August 3, 2020
                                                        By: /s/ Amar L. Thakur
                                                            Amar L. Thakur (CA Bar No. 194025) (Pro hac vice)
                                                            athakur@manattphelps.com
                                                            Bruce Zisser (CA Bar No. 180607) (Pro hac vice)
                                                            bzisser@manattphelps.com
                                                            2049 Century Park East, Suite 1700
                                                            Los Angeles, CA 90067
                                                            Phone: (310) 312-4000
                                                            Fax: (310) 312-4224




                                                                 GEORGE BROTHERS KINCAID & HORTON LLP
                                                                 B. Russell Horton
                                                                 Texas Bar No. 10014450
                                                                 114 W. 7th Street, Ste. 1100
                                                                 Austin, Texas 78701
                                                                 Tel.: (512) 495-1400
                                                                 Fax: (512) 499-0094
                                                                 Email: rhorton@gbkh.com

                                                                 Attorneys for Plaintiff CliniComp International, Inc.




                                                                                1
_____________________________________________________________________________________________________________________________________________


326651269.1
              Case 1:18-cv-00425-LY Document 99 Filed 08/03/20 Page 3 of 3




                              CERTIFICATE OF SERVICE
         The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on August 3, 2020, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1)




Dated: August 3, 2020                                        /s/ Amar L. Thakur
                                                             Amar L. Thakur




326651269.1
